I concur in judgment but would reverse on different grounds than those cited by the majority opinion. I believe reversal is warranted here because the evidence presented does not meet the clear and convincing standard required for a sexual predator finding. The State presented no current evidence and/or psychological assessment of, or pertaining to, the defendant that would indicate that he was likely to engage in the future in one or more sexually oriented offenses. On that basis, I would sustain the defendant's first assignment of error and reverse and remand this matter for further proceedings consistent with the majority opinion.